ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the prior art made of record does not teach a wireless charging panel comprising a plurality of spiraled active elements, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-14, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
each of said spiraled active elements comprising an active area formed on a first face of said panel, said active area comprising a multilayer circuit comprising dielectric layers and conductive layers, each of the spiraled active elements comprising:
a spiral-shaped active conductive strip, 
a magnetic shielding backplate located in a first inner layer of said multilayer circuit and covering a back face of the active area, 

in an inner layer behind said magnetic shielding backplate, 
a connection strip connected to said spiral-shaped active conductive strip by conductive strands, and 
said spiral-shaped active conductive strip including a plurality of connection pads distributed over a length of said spiral-shaped active conductive strip, said connection pads respectively being connected to said connection strip by said conductive strands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851